Exhibit 10.12

 

EXHIBIT B

 

THIRD AMENDMENT

OF THE

SKY FINANCIAL GROUP, INC. PROFIT SHARING, 401(K) AND ESOP PLAN

(As Amended and Restated Effective January 1, 2004)

 

WHEREAS, Sky Financial Group, Inc. (the “Company”) maintains the Sky Financial
Group, Inc. Profit Sharing, 401(k) and ESOP Plan (the “Plan”); and

 

WHEREAS, the Company has delegated authority to amend the Plan to the Sky
Financial Group, Inc. Benefit Plans Committee (the “Committee”), and the
Committee has determined that amendment of the Plan is necessary and desirable.

 

NOW, THEREFORE, pursuant to the power reserved to the Company by Section 10.01
of the Plan, and by virtue of the authority delegated to the Committee, the
Plan, as previously amended, is hereby further amended, effective as of January
1, 2005, in the following particulars:

 

1. By adding the following sentence to Section 1.23 of the Plan:

 

“Effective January 1, 2005, the term ‘M&E Participant’ means either a (i)
Participant for whom an amount was transferred from the Meyer & Eckenrode
Insurance Group, Inc. 401(k) Profit Sharing Plan, or (ii) a former participant
in the Meyer & Eckenrode Insurance Group, Inc. 401(k) Profit Sharing Plan who is
entitled to a restoration of his or her Accounts upon reemployment.”

 

2. By substituting the following for Section 13.13 of the Plan, in its entirety:

 

“13.13 Merger of Second Bank Plan Accounts Effective January 1, 2005. Prior to
January 1, 2005, the Company (as a result of its acquisition of Second Bancorp
Incorporated (‘SBI’), effective July 1, 2004) maintained the Second Bancorp
Incorporated 401(k) Plan (the ‘SBI Plan’). Effective January 1, 2005, the SBI
Plan is merged into, and amended and restated in the form of, this Plan.

 

An Employee who was an employee of SBI or any corporation that was affiliated
with SBI immediately prior to acquisition by the Company and/or a participant in
the SBI Plan is eligible to participate in the Plan beginning January 1, 2005,
if the Employee meets the requirements of Section 2.01. Notwithstanding the
foregoing or the provisions of Section 2.01, no Employees of Stouffer-Herzog
Insurance Agency, Inc. will be eligible to receive Profit Sharing Contributions
provided for under Section 3.04 of the Plan.



--------------------------------------------------------------------------------

Amounts transferred from the SBI Plan pursuant to this Section from a
Participant’s account that were attributable to ‘Elective Deferrals’ under the
SBI Plan shall be held and invested in the Participant’s 401(k) Contributions
Account under this Plan, according to the Participant’s investment elections.
Amounts transferred from the SBI Plan that were attributable to ‘Matching
Contributions’ under the SBI Plan shall be held and invested in the
Participant’s Matching Contributions Account under this Plan. Amounts
transferred from the SBI Plan that were attributable to ‘Rollover Contributions’
under the SBI Plan shall be held and invested in the Participant’s Rollover
Contributions Account under this Plan. Amounts transferred from the SBI Plan
that were attributable to ‘Transfer Contributions’ under the SBI Plan shall be
held and invested in the Participant’s Prior Plan Account under this Plan.

 

A Participant for whom amounts are transferred under this Section 13.13 will
always have a nonforfeitable interest in the amounts transferred from the SBI
Plan.

 

‘Years of Service’ credited under the SBI Plan will count as Years of Service
for all purposes under this Plan.”

 

3. By adding the following new Section 13.14 to the Plan:

 

“13.14 Merger of M&E Plan Accounts Effective January 1, 2005. Prior to January
1, 2005, the Company (as a result its acquisition of Meyer & Eckenrode Insurance
Group, Inc. (‘M&E’) effective July 13, 2000) maintained the Meyer & Eckenrode
Insurance Group, Inc. 401(k) Plan (the ‘M&E Plan’). Effective January 1, 2005,
the M&E Plan is merged into, and amended and restated in the form of, this Plan.

 

An Employee who was an employee of M&E or any corporation that was affiliated
with M&E prior to acquisition by the Company and/or a participant in the M&E
Plan is eligible to participate in the Plan beginning January 1, 2005, if the
Employee meets the requirements of Section 2.01. Notwithstanding the foregoing
or the provisions of Section 2.01, no Employees of Meyer & Eckenrode Insurance
Group, Inc. will be eligible to receive Profit Sharing Contributions provided
for under Section 3.04 of the Plan.

 

Amounts transferred from the M&E Plan pursuant to this Section from a
Participant’s account that were attributable to ‘Elective Deferrals’ under the
M&E Plan shall be held and invested in the Participant’s 401(k) Contributions
Account under this Plan, according to the Participant’s investment elections.
Amounts transferred from the M&E Plan that were attributable to ‘Employer
matching contributions’ under the M&E Plan shall be held and invested in the
Participant’s Matching Contributions Account under this Plan. Amounts
transferred from the M&E Plan that were attributable to ‘Employer Non-Elective
Contributions’ under the M&E Plan shall be held and invested in the
Participant’s Profit Sharing Contributions Account under this Plan. Amounts
transferred from the M&E Plan that were attributable to ‘rollovers’ under the
M&E Plan shall be held and invested

 

- 2 -



--------------------------------------------------------------------------------

in the Participant’s Rollover Contributions Account under this Plan. Amounts
transferred from the M&E Plan that were attributable to ‘transfers’ under the
M&E Plan shall be held and invested in the Participant’s Prior Plan Account
under this Plan.

 

A Participant for whom amounts are transferred under this Section 13.14 will
always have a nonforfeitable interest in the amounts transferred from the M&E
Plan.

 

‘Years of Service’ credited under the M&E Plan will count as Years of Service
for all purposes under this Plan.

 

Notwithstanding the provisions of Section 6.02 of the Plan, the provisions of
Section 6.03(a) through 6.03(c) shall apply exclusively to all distributions to
M&E Participants scheduled to commence prior to the 90th day after the M&E
Participant has been furnished a summary of Section 6.02 that satisfies the
requirements of 29 C.F.R. Section 2520.104(b)-3; provided, however, that the
distribution option under Section 6.03(b)(ii) shall not be available to M&E
Participants. After such summary has been furnished, the provisions of Section
6.02 shall apply exclusively to all distributions to M&E Participants.”

 

4. By adding the following new Section 13.15 of the Plan:

 

“13.15 Merger of EOB Plan Accounts Effective January 1, 2005. Prior to January
1, 2005, the Company (as a result of the merger of E.O.B., Inc. with and into
the Company effective April 1, 2004) maintained the E.O.B., Inc. 401(k) Plan
(the ‘EOB Plan’). Effective January 1, 2005, the EOB Plan is merged into, and
amended and restated in the form of, this Plan.

 

An Employee who was an employee of E.O.B., Inc. and/or a participant in the EOB
Plan is eligible to participate in the Plan beginning January 1, 2005, if the
Employee meets the requirements of Section 2.01. Notwithstanding the foregoing
or the provisions of Section 2.01, no Employees of E.O.B., Inc will be eligible
to receive Profit Sharing Contributions provided for under Section 3.04 of the
Plan.

 

Amounts transferred from the EOB Plan pursuant to this Section from a
Participant’s account that were attributable to ‘elective deferrals’ under the
EOB Plan shall be held and invested in the Participant’s 401(k) Contributions
Account under this Plan, according to the Participant’s investment elections.
Amounts transferred from the EOB Plan that were attributable to ‘Employer
matching contributions’ under the EOB Plan shall be held and invested in the
Participant’s Matching Contributions Account under this Plan. Amounts
transferred from the EOB Plan that were attributable to ‘Employer non-elective
contributions’ under the EOB Plan shall be held and invested in the
Participant’s Profit Sharing Contributions Account under this Plan. Amounts
transferred from the EOB Plan that were attributable to ‘rollover contributions’
under the EOB Plan shall be held and invested in the Participant’s Rollover
Contributions Account under this Plan.

 

- 3 -



--------------------------------------------------------------------------------

A Participant for whom amounts are transferred under this Section 13.15 will
always have a nonforfeitable interest in the amounts transferred from the EOB
Plan.

 

‘Years of Service’ credited under the EOB Plan will count as Years of Service
for all purposes under this Plan.”

 

5. By adding the following new Section 13.16 to the Plan:

 

“13.16 Merger of Prospect Bank Plan Accounts Effective as of January 1, 2005.
Prior to January 1, 2005, the Company (as a result of the Company’s acquisition
of Prospect Bancshares, Inc. on or about November 30, 2004) maintained the
Prospect Bank 401(k) Plan (the ‘Prospect Bank Plan’). Effective as of January 1,
2005, the Prospect Bank Plan is merged into, and amended and restated in the
form of, this Plan. An Employee who was an employee of Prospect Bank and/or a
participant in the Prospect Bank Plan is eligible to participate in the Plan
beginning January 1, 2005, if the Employee meets the requirements of Section
2.01.

 

Amounts transferred from the Prospect Bank Plan pursuant to this Section from a
Participant’s account that were attributable to ‘Elective Contributions’ under
the Prospect Bank Plan shall be held and invested in the Participant’s 401(k)
Contributions Account under this Plan, according to the Participant’s investment
elections. Amounts transferred from the Prospect Bank Plan that were
attributable to ‘matching contributions’ under the Prospect Bank Plan shall be
held and invested in the Participant’s Matching Contributions Account under this
Plan. Amounts transferred from the Prospect Bank Plan that were attributable to
‘discretionary profit sharing contributions’ under the Prospect Bank Plan shall
be held and invested in the Participant’s Profit Sharing Contributions Account
under this Plan. Amounts transferred from the Prospect Bank Plan that were
attributable to ‘rollovers’ under the Prospect Bank Plan shall be held and
invested in the Participant’s Rollover Contributions Account under this Plan.
Amounts transferred from the Prospect Bank Plan that were attributable to
‘transfers’ under the Prospect Bank Plan shall be held and invested in the
Participant’s Prior Plan Account under this Plan.

 

A Participant for whom amounts are transferred under this Section 13.16 will
always have a nonforfeitable interest in the amounts transferred from the
Prospect Bank Plan.

 

‘Years of Service’ credited under the Prospect Bank Plan will count as Years of
Service for all purposes under this Plan.”

 

- 4 -



--------------------------------------------------------------------------------

6. By adding the following new paragraph (j) of Section 14.01 of the Plan,
effective January 1, 2005:

 

“(j) For each M&E Participant, if the value of the Participant’s vested Accounts
subject to security for a loan is in excess of $5,000, then in the 90-day period
ending on the date on which the loan is secured, the Participant’s spouse, if
any, must consent to the loan. If the spouse does not give consent, then such
Participant shall not be eligible for a loan. Notwithstanding the foregoing, the
spouse’s consent is not required for any loan that is scheduled to be disbursed
on or after the 90th day after the Participant has been furnished a summary of
Section 6.02 that satisfies the requirements of 29 C.F.R. Section
2520.104(b)-3.”

 

7. By adding the following new paragraph (c) of Section 14.02 of the Plan,
effective January 1, 2005:

 

“(c) For each M&E Participant, hardship distributions are subject to the spousal
consent requirements contained in Code Sections 401(a)(11) and 417.
Notwithstanding the foregoing, spousal consent is not required for any hardship
distribution that is scheduled to be distributed on or after the 90th day after
the Participant has been furnished a summary of Section 6.02 that satisfies the
requirements of 29 C.F.R. Section 2520.104(b)-3.”

 

8. By adding the following new paragraph to the end of Section 14.05 of the
Plan, effective January 1, 2005:

 

“In-service distributions to M&E Participants are subject to the spousal consent
requirements contained in Code Sections 401(a)(11) and 417. Notwithstanding the
foregoing, spousal consent is not required for any in-service distribution that
is scheduled to be distributed on or after the 90th day after the Participant
has been furnished a summary of Section 6.02 that satisfies the requirements of
29 C.F.R. Section 2520.104(b)-3.”

 

*            *            *

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, on behalf of the Committee, the undersigned Committee member
has executed this amendment this 9th day of November 2004.

 

SKY FINANCIAL GROUP, INC. BENEFIT PLANS COMMITTEE

By:

 

\s\ Donald A. Hileman

--------------------------------------------------------------------------------

   

Donald A. Hileman

Its:

 

Senior Vice President - Finance

--------------------------------------------------------------------------------

 

- 6 -